Title: From Thomas Jefferson to John Blair, 13 August 1787
From: Jefferson, Thomas
To: Blair, John



Dear Sir
Paris Aug. 13. 1787.

I received the letter with which you were pleased to honor me by Mrs. Oster, and immediately waited on her with a tender of my services. She had however so far got her matters arranged as to be no longer in fear of any disagreeable measure, and is since gone to establish herself with her friends in Lorraine. I wish she may not there have alarms of a different nature. We have hitherto been in hopes that the desperate state of the finances of France and England would indispose those powers to war, and induce them by an armed mediation to quiet the affairs of Holland. The actual march however of the Prussian troops, the departure of the British squadron  somewhere Westwardly, and the preparations for a naval armament at Brest and a land one in the neighborhood of the Netherlands render war at present more expected than it has been. Still we look to the necessities of the two principal powers as promising efficacy to the negotiations not yet broken off. Tho we shall be neuters, and as such shall derive considerable pecuniary advantages, yet I think we shall lose in happiness and morals by being launched again into the ocean of speculation, led to overtrade ourselves, tempted to become sea-robbers under French colours, and to quit the pursuits of Agriculture the surest road to affluence and best preservative of morals. Perhaps too it may divert the attention of the states from those great political improvements which the honourable body of which you are a member will I hope propose to them. What these may be I know not, but I am sure they will be what they should be. My idea is that we should be made one nation in every case concerning foreign affairs, and separate ones in whatever is merely domestic. That the Federal government should be organized into Legislative, executive and judiciary as are the state governments, and some peaceable means of enforcement devised for the federal head over the states. But of all these things you are a better judge. I have delivered your message to Mr. Mazzei who is still here. Be so good as to present me respectfully to Mrs. Blair and to be assured yourself of the sentiments of esteem and respect with which I have the honor to be, dear Sir your most obedient & most humble servant,

Th: Jefferson

